   Case 1:19-cv-00603-UNA Document 1 Filed 03/29/19 Page 1 of 9 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 AIDO MOBILITY LLC,

                    Plaintiff,                    Civil Action No.
         v.
                                                  PATENT CASE
 WAL-MART.COM, INC. and WALMART
 APOLLO, LLC,                                     JURY TRIAL DEMANDED

                    Defendants.


                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Aido Mobility LLC (“Aido” or “Plaintiff”) files this Complaint against Wal-

Mart.com, Inc. (“Wal-Mart.com”) and Walmart Apollo, LLC (“Walmart Apollo”) (collectively

“Walmart” or “Defendant”) for infringement of U.S. Patent No. U.S. Patent No. 7,058,395 (“the

’395 patent”), U.S. Patent No. 7,212,811 (“the ’811 patent”), and U.S. Patent No. 7,292,844

(“the ’844 patent”) (collectively “the patents-in-suit” or “asserted patents”).

                                          THE PARTIES

       1.      Plaintiff is a Texas limited liability company with its principal place of business at

1400 Preston Road, Suite 400, Plano, Texas 75093.

       2.      Wal-Mart.com is a Delaware corporation. Wal-Mart.com does business in the

State of Delaware and in this judicial district. Wal-Mart.com can be served with process through

its registered agent The Corporation Trust Company, Corporation Trust Center, 1209 Orange St.,

Wilmington, Delaware 19801.

       3.      Walmart Apollo is a Delaware limited liability company. On information and

belief, Walmart Apollo does business in the State of Delaware and in this judicial district.




                                                  1
   Case 1:19-cv-00603-UNA Document 1 Filed 03/29/19 Page 2 of 9 PageID #: 2



Walmart Apollo can be served with process through its registered agent The Corporation Trust

Company, Corporation Trust Center, 1209 Orange St., Wilmington, Delaware 19801

                                   JURISDICTION AND VENUE

        4.      This action arises under the patent laws of the United States, namely 35 U.S.C.

§§ 271, 281, and 284, among others.

        5.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1338(a),

and 1367.

        6.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1400(b).

Defendant is a Delaware corporation.

        7.      Defendant is subject to this Court’s specific and general personal jurisdiction

pursuant to due process and/or the Delaware Long Arm Statute, due at least to their substantial

business in this State and judicial district, including: (a) regularly doing or soliciting business,

engaging in other persistent conduct, and/or deriving substantial revenue from goods sold, and

services provided, to Delaware residents; and (b) Defendant is a Delaware corporation.

                                      THE PATENTS-IN-SUIT

        8.      The asserted claims relate generally to novel methods for push notifications that

contain certain information and/or are sent in response to certain specific conditions (e.g., user

interest indicators, location identifiers, etc.).

        9.      The ʼ395 patent lawfully issued on June 6, 2006, and stems from Application No.

11/262,731, filed on November 1, 2005. The ʼ395 patent is entitled “Geographical Web

Browser, Methods, Apparatus and Systems.” A copy of the ʼ395 patent is attached hereto as

Exhibit 1.




                                                    2
   Case 1:19-cv-00603-UNA Document 1 Filed 03/29/19 Page 3 of 9 PageID #: 3



       10.     The ʼ811 patent lawfully issued on May 1, 2007, and stems from Application No.

11/099,486, filed on April 6, 2005. The ʼ811 patent is entitled “Geographical Web Browser,

Methods, Apparatus and Systems.” A copy of the ʼ811 patent is attached hereto as Exhibit 2.

       11.     The ʼ844 patent lawfully issued on November 6, 2007, and stems from

Application No. 11/603,022, filed on November 22, 2006. The ʼ844 patent is entitled

“Geographical Web Browser, Methods, Apparatus and Systems.” A copy of the ʼ844 patent is

attached hereto as Exhibit 3.

       12.     The names inventors on the patents-in-suit are Eric Morgan Dowling, Duncan Leo

MacFarlane, and Mark Nicholas Anastasi.

       13.     The patents-in-suit all claim priority to U.S. Patent Application No. 09/195,171,

filed on November 17, 1998, which issued as U.S. Patent No. 6,522,875 (“the ʼ875 patent”).

       14.     The technologies claimed by the patents-in-suit consist of ordered combinations

of features and functions that were not, alone or in combination, considered well-understood by,

and routine, generic, and conventional to, skilled artisans in the industry at the time of invention.

       15.     Each asserted claim in the patents-in-suit is presumed valid.

       16.     Each asserted claim in the patents-in-suit is directed to patent eligible subject

matter under 35 U.S.C. § 101.

       17.     The patent specifications of the patents-in-suit disclose shortcomings in the prior

art and then explain, in detail, the technical ways that the patents resolve or overcome those

shortcomings. See, e.g., Exhibit 1, ʼ395 patent, 1:20-5:42; Exhibit 2, ʼ811 patent, 1:20-5:36;

Exhibit 3, ʼ844 patent, 1:22-5:34.

       18.     The patents-in-suit have over 550 forward citations, which is indicative of the

value and importance of the inventions claimed in the patents-in-suit.



                                                  3
      Case 1:19-cv-00603-UNA Document 1 Filed 03/29/19 Page 4 of 9 PageID #: 4



         19.      At least one author has stated that the first push service was developed by

Blackberry in “the first years of this millennium.” See Exhibit 4, The History of Push

Notifications, available at https://pushcrew.com/blog/history-of-push-notifications/. In

describing the Blackberry push service, this author went on to state:

               Push kept users updated with their email the moment it was received on
               the phone. The notifications appeared as a small tab of information on the
               mobile screen. This was revolutionary, and was one of the little features
               that ensured RIM’s Blackberry was the chosen business device for years.

Id.

         20.      Apple did not launch its push notification service until June 2009. See Exhibit 5,

Urban Airship, Push Notifications Explained, p. 1, available at

https://www.urbanairship.com/push-notifications-explained; see also Exhibit 6, Melanson,

Donald, iPhone push notification service for devs announced, Engadget (June 8, 2008), available

at https://www.engadget.com/2008/06/09/iphone-push-notification-service-for-devs-announced/

(noting that Apple’s push notification service was first announced in June 2008).

         21.      Google did not launch its push notification service until May 2010. See Exhibit 5,

Urban Airship, Push Notifications Explained, p. 1; see also Exhibit 7, Wei Huang, Android

Cloud To Device Messaging, Android Developers Blog (May 27, 2010), available at

https://android-developers.googleblog.com/2010/05/android-cloud-to-device-messaging.html

(noting that Google launched its first push notification service in May 2010).

         22.      On March 15, 2018, at least one author stated that: “Location-based push

notifications are a relatively new phenomenon; users are still protective of their location data.

See Exhibit 8, Bhagwandin, Stefan, Master the Dos & Don’ts of Location-Based Push

Notifications, p. 3 (Mar. 15, 2018), available at https://www.leanplum.com/blog/location-based-

push-notifications/.

                                                   4
   Case 1:19-cv-00603-UNA Document 1 Filed 03/29/19 Page 5 of 9 PageID #: 5



                                              COUNT I

                            (Infringement of U.S. Patent No. 7,058,395)

       23.      Plaintiff incorporates paragraphs 1 through 22 herein by reference.

       24.      This cause of action arises under the patent laws of the United States and, in

particular, 35 U.S.C. §§ 271, et seq.

       25.      Plaintiff is the assignee of the ’395 patent, with ownership of all substantial rights,

including the right to exclude others and to enforce, sue, and recover damages for past, present,

and future infringements.

       26.      The ’395 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

       27.      Defendant has infringed one or more claims of the ’395 patent in this judicial

district and elsewhere in Delaware and the United States.

       28.      In particular, Defendant has infringed at least claims 1, 4, and 22 of the ʼ395

patent by, among other things, practicing the claimed method steps via operating, maintaining,

and/or providing services to support the functionalities of the Walmart App (the “Accused

Practices”). To the extent one or more steps are not performed by Defendant, then, on

information and belief, such steps are performed by a third-party pursuant to a contractual

obligation to Defendant and/or the direction and control of Defendant.

       29.      Attached hereto as Exhibit 9, and incorporated herein by reference, is a claim

chart detailing how the Accused Practices infringe the ʼ395 patent.

       30.      Defendant is liable for these infringements of the ʼ395 patent pursuant to 35

U.S.C. § 271.




                                                  5
   Case 1:19-cv-00603-UNA Document 1 Filed 03/29/19 Page 6 of 9 PageID #: 6



       31.     Plaintiff has been damaged as a result of Defendant’s infringing conduct

described in this Count. Defendant is, thus, liable to Plaintiff in an amount that adequately

compensates Plaintiff for Defendant’s infringements, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                            COUNT II

                            (Infringement of U.S. Patent No. 7,212,811)

       32.     Plaintiff incorporates paragraphs 1 through 31 herein by reference.

       33.     This cause of action arises under the patent laws of the United States and, in

particular, 35 U.S.C. §§ 271, et seq.

       34.     Plaintiff is the assignee of the ’811 patent, with ownership of all substantial rights,

including the right to exclude others and to enforce, sue, and recover damages for past, present,

and future infringements.

       35.     The ’811 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

       36.     Defendant has infringed one or more claims of the ’811 patent in this judicial

district and elsewhere in Delaware and the United States.

       37.     In particular, Defendant has infringed at least claims 1, 5, and 8 of the ʼ811 patent

by, among other things, engaging in the Accused Practices. To the extent one or more steps are

not performed by Defendant, then, on information and belief, such steps are performed by a

third-party pursuant to a contractual obligation to Defendant and/or the direction and control of

Defendant

       38.     Attached hereto as Exhibit 10, and incorporated herein by reference, is a claim

chart detailing how the Accused Practices infringe the ʼ811 patent.



                                                 6
   Case 1:19-cv-00603-UNA Document 1 Filed 03/29/19 Page 7 of 9 PageID #: 7



       39.      Defendant is liable for these infringements of the ʼ811 patent pursuant to 35

U.S.C. § 271.

       40.      Plaintiff has been damaged as a result of Defendant’s infringing conduct

described in this Count. Defendant is, thus, liable to Plaintiff in an amount that adequately

compensates Plaintiff for Defendant’s infringements, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                            COUNT III

                            (Infringement of U.S. Patent No. 7,292,844)

       41.      Plaintiff incorporates paragraphs 1 through 40 herein by reference.

       42.      This cause of action arises under the patent laws of the United States and, in

particular, 35 U.S.C. §§ 271, et seq.

       43.      Plaintiff is the assignee of the ’844 patent, with ownership of all substantial rights,

including the right to exclude others and to enforce, sue, and recover damages for past, present,

and future infringements.

       44.      The ’844 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

       45.      Defendant has infringed one or more claims of the ’844 patent in this judicial

district and elsewhere in Delaware and the United States.

       46.      In particular, Defendant has infringed at least claim 1 of the ʼ844 patent by,

among other things, engaging in the Accused Practices. To the extent one or more steps are not

performed by Defendant, then, on information and belief, such steps are performed by a third-

party pursuant to a contractual obligation to Defendant and/or the direction and control of

Defendant.



                                                  7
   Case 1:19-cv-00603-UNA Document 1 Filed 03/29/19 Page 8 of 9 PageID #: 8



       47.      Attached hereto as Exhibit 11, and incorporated herein by reference, is a claim

chart detailing how the Accused Practices infringe the ʼ844 patent.

       48.      Defendant is liable for these infringements of the ʼ844 patent pursuant to 35

U.S.C. § 271.

       49.      Plaintiff has been damaged as a result of Defendant’s infringing conduct

described in this Count. Defendant is, thus, liable to Plaintiff in an amount that adequately

compensates Plaintiff for Defendant’s infringements, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.



                                         JURY DEMAND
       Plaintiff requests a trial by jury pursuant to Rule 38 of the Federal Rules of Civil Procedure.


                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that the Court find in its favor and against Defendant,

and that the Court grant Plaintiff the following relief:

       a.       Judgment that one or more claims of the ’395 patent, the ’811 patent and the ’844
                patent have been infringed, either literally and/or under the doctrine of equivalents,
                by Defendant;

       b.       Judgment that Defendant account for and pay to Plaintiff all damages to, and costs
                incurred by, Plaintiff because of Defendant’s infringing activities and other conduct
                complained of herein, including an accounting for any sales or damages not
                presented at trial;

       c.       That Plaintiff be granted pre-judgment and post-judgment interest on the damages
                caused by Defendant’s infringing activities and other conduct complained of
                herein; and

       d.       That Plaintiff be granted such other and further relief as the Court may deem just
                and proper under the circumstances.




                                                  8
   Case 1:19-cv-00603-UNA Document 1 Filed 03/29/19 Page 9 of 9 PageID #: 9



Dated: March 29, 2019                     /s/ Timothy Devlin_____
                                          Timothy Devlin (# 4241)
                                          DEVLIN LAW FIRM LLC
                                          1220 N. Market Street, Suite 850
                                          Wilmington, DE 19801
                                          302-449-9010
                                          tdevlin@devlinlawfirm.com

                                          COUNSEL FOR PLAINTIFF
                                          AIDO MOBILITY LLC

OF COUNSEL:

Timothy E. Grochocinski
Illinois Bar No. 6295055
Joseph P. Oldaker
Illinois Bar No. 6295319
NELSON BUMGARDNER ALBRITTON PC
15020 S. Ravinia Ave., Suite 29
Orland Park, Illinois 60462
P. 708-675-1975
tim@nbafirm.com
joseph@nbafirm.com




                                      9
